Citation Nr: 0118216	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  98-08 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2, 1975 to 
October 21, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which found that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  A hearing was held before the RO in 
September 2000.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), inter alia, eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7 (APPROPRIATIONS SUBSECTIONS & PARAGRAPHS), 
114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In accordance with the VA's duty to assist the veteran in 
developing further evidence which might support a reopening 
of his claim, as required by the VCAA, it is also incumbent 
upon the VA to make reasonable efforts to obtain relevant 
information and evidence that has been adequately identified, 
which might constitute new and material evidence sufficient 
to reopen the claim.  VCAA, § 3 (to be codified as amended at 
38 U.S.C. § 5103A).

The veteran and his representative contend that service 
connection is warranted for a right ankle disability.  
Specifically, the veteran contends that his current right 
ankle problems are either due to a pre-existing disability 
that was aggravated in service during a fall down stairs, or 
that his current right ankle disability was directly caused 
by that fall.

The RO originally denied the veteran's claim of entitlement 
to service connection for a right ankle disability in a 
December 1981 rating decision.  The veteran did not initiate 
an appeal of the December 1981 rating action, thus it is 
final, with the exception that the claim of service 
connection for a right ankle disability may be reopened by 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 1991). 

In this regard, the Board notes that an outpatient treatment 
record dated April 1999 indicates that the veteran is 
currently receiving disability payments for his right ankle.  
It appears from other evidence of record that the veteran is 
in fact receiving payments from the Social Security 
Administration (SSA).  As there are no records from the SSA 
in the veteran's claims file, other than a request for 
medical records, the Board is of the opinion that an attempt 
should be made to secure any available relevant records from 
the SSA that may aid the veteran in his claim.

Further, the Board notes that the veteran indicated, in his 
October 1996 claim, that he had been treated at St. Joseph's 
Hospital on and off.  Although the veteran, in further 
correspondence, indicated that he was unsuccessful in 
obtaining these records, the RO should make an attempt to 
retrieve any relevant records from this facility.

Accordingly, this matter is REMANDED for the following 
development:

1. The RO should contact the veteran and 
ask him to provide the names and 
addresses of all VA and non-VA health 
care providers who have treated him 
for his right ankle disability since 
his separation from service.  After 
securing the necessary release(s), the 
RO should obtain any records not 
already in the veteran's claims 
folder, to include all records from 
the Social Security Administration and 
St. Joseph's Hospital which pertain to 
treatment for his right ankle 
disability.  The RO should take 
appropriate steps to obtain copies of 
all of the veteran's records of 
treatment or hospitalization from any 
VA facility so identified.  If any 
requested records are not available, 
or the search for such records 
otherwise yields negative results, 
that fact should be noted in the 
veteran's claims file, and he so 
notified.

2. The RO should also inform the veteran 
that he may submit information and 
evidence which confirms that his right 
ankle disability originated during 
service; or that a preexisting right 
ankle disability was aggravated in 
service.  The veteran is also free to 
submit any pertinent medical or other 
records in his possession, and should 
be provided the opportunity to do so. 

3. To help avoid any future remand, the 
RO should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Following completion of the foregoing, 
and any other development deemed 
warranted by the record, to include a 
VA examination if warranted, the RO 
should determine whether, since the 
most recent December 1981 RO decision, 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
a right ankle disability, including 
consideration of this issue in light 
of 38 C.F.R. § 3.156(a).

If the determination in this matter remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and afforded 
the applicable time period for response before the claims 
file is returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to accord due 
process of law and to obtain additional information.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




